Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is led to be indefinite as it requires that “said first resilient coupler is arranged to push said first tubular base member into a corresponding said first securing slot or said first coupling slot” and “said first resilient coupler partially extending in said first coupling slot and is arranged to push said first tubular base member toward said first securing slot”.  It is unclear if the claim requires the first resilient coupler to push said first tubular base member into one of the first securing slot and first coupling slot or if the claim requires the first resilient coupler to push said first tubular base member towards the first securing slot.  If the claim requires the first resilient coupler to push said first tubular base member towards the first securing slot it is unclear how the first resilient coupler can also be arranged to push said first tubular base member into the first coupling slot.  In order to apply art the claim and in light of the original disclosure the claim will be interpreted as if the first resilient coupler partially is arranged to push said first tubular base member toward said first securing slot”.
Claim 12 is led to be indefinite in a like manner to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooks (US 20180362221) further in view of Lee (US 20020094231).
Claim 1:  Hooks discloses a container 10, comprising: a body portion 12 (container body) having a hollow interior (container cavity); and a top cap 16 (lid), which comprises: a lid body detachably attached on said body portion 12 (container body) to selectively enclose said hollow interior (container cavity), said lid body having a circumferential rim surface and a hole 92 (first securing slot) formed on said circumferential rim surface; and a secure lid handle arrangement, which comprises: a handle 18 having a first connecting portion and a hole 90 (first coupling slot) formed on said first connecting portion; wherein said handle 18 is coupled with said lid body in such a manner that said handle 18 is capable of rotating with respect to said lid body while said handle 18 is prevented from detaching therefrom, wherein the handle 18 is pivotably attached to the cup portion 48 by a retaining portion 84 while other structures for fixing the handle 18 to the cap may be provided (see annotated partial fig. 4 below, fig. 2 & 5 and P. 0033).
Hooks does not disclose a first coupling unit, which comprises: a first tubular base member extended through said first securing slot of said lid body and said first coupling slot of said handle, said first tubular base member having a first mounting cavity formed therein; and a first resilient coupler received in said first mounting cavity of said tubular base member, said first resilient coupler is arranged to possess a predetermined resilient ability for biasing said first tubular base member, wherein when said first resilient coupler and said first tubular base member align with said first coupling slot and said first securing slot, said first resilient coupler is arranged to push said first tubular base member into a corresponding said first securing slot, said first coupling slot so as to allow said first tubular base member to extend between said first coupling slot and said first securing slot for permanently coupling said handle with said lid body in such a manner that said handle is capable of rotating with respect to said lid body while said handle is prevented from being disassembled from an outer side of said handle, or said first resilient coupler partially extending in said first coupling slot and is arranged to push said first tubular base member toward said first securing slot so as to allow said first tubular base member to extend between said first coupling slot and said first securing slot for securely coupling said handle with said lid body.
Lee teaches a first coupling unit, which comprises a movable shaft 31 (first tubular base member) extended through a circular groove 10 and an interior of a connecting rod member 3, said movable shaft 31 (first tubular base member) having a first mounting cavity formed therein; and a compression spring 32 (first resilient coupler) received in said first mounting cavity of said movable shaft 31 (first tubular base member), said compression spring 32 (first resilient coupler) is arranged to possess a predetermined resilient ability for biasing said movable shaft 31 (first tubular base member), wherein when said compression spring 32 (first resilient coupler) and said movable shaft 31 (first tubular base member) align with said circular groove 10 and the interior of the connecting rod member 3, said compression spring 32 (first resilient coupler) is arranged to push said movable shaft 31 (first tubular base member) into a corresponding said circular groove 10 so as to allow said movable shaft 31 (first tubular base member) to extend between said circular groove 10 and the interior of the connecting rod member 3 for permanently coupling in such a manner that allows rotation of the connecting rod member 3 while said connecting rod member 3 is prevented from being disassembled from the shaft 30 side, said compression spring 32 (first resilient coupler) partially extending in said interior of the connecting rod member 3 and being arranged to push said movable shaft 31 (first tubular base member) toward said circular groove 10 so as to allow said movable shaft 31 (first tubular base member) to extend between said circular groove 10 and the interior of the connecting rod member 3 for securely coupling (see annotated fig. 2 below and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hooks to close off the exterior openings of holes 90 (first and second coupling slots), form holes 92 (first and second securing slot) as circular grooves 10, and replace the retaining portions 84 with first and second coupling units comprising movable shafts 31 (first and second tubular base members) extending through the holes 92 (first and second securing slots) in the form of circular grooves 10 and holes 90 (first and second coupling slots) and compression springs 32 (first and second resilient couplers) received in first and second mounting cavities of said movable shafts 31 (first and second tubular base members), as taught by Lee, in order to permit the handle 18 to be attached in a manner which is not visible to the exterior, is permanently attached, and which permits pivoting.
The combination discloses said compression springs 32 (first and second resilient couplers) being arranged to possess a predetermined resilient ability for biasing said movable shafts 31 (first and second tubular base members), wherein when said compression springs 32 (first and second resilient couplers) and said movable shafts 31 (first and second tubular base members) align with said holes 90 (first and second coupling slots) and holes 92 (first and second securing slots), said compression springs 32 (first and second resilient couplers) are arranged to push said movable shafts 31 (first and second tubular base members) into corresponding said holes 92 (first and second securing slots) so as to allow said movable shafts 31 (first and second tubular base members) to extend through said holes 90 (first and second coupling slots) and holes 92 (first and second securing slots) for permanently coupling said handle 18 with said lid body in such a manner that said handle 18 is capable of rotating with respect to said lid body while said handle 18 is prevented being disassembled from an outer side of said handle 18, said compression spring 32 (first resilient coupler) partially extending in said hole 90 (first coupling slot) and is arranged to push said movable shaft 31 (first tubular base member) toward said hole 92 (first securing slot) so as to allow said movable shaft 31 (first tubular base member) to extend between said hole 90 (first coupling slot) and said hole 92 (first securing slot) for securely coupling said handle 18 with said lid body.

    PNG
    media_image1.png
    409
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    623
    347
    media_image2.png
    Greyscale

Claim 3:  The combination discloses said lid body further having a main portion and a truncated portion to form a biasing shoulder as a boundary between said main portion and said truncated portion, wherein said circumferential rim surface of said lid body is formed as an external circumferential surface of said truncated portion (see annotated partial fig. 4 above).
Claim 4:  The combination discloses said biasing shoulder having a first biasing surface, a second biasing surface and a limiting surface extended between said first biasing surface and said second biasing surface, each of said first biasing surface and said second biasing surface extending along an imaginary center axis of said lid body, said limiting surface extending along a circumferential direction of said lid body (see annotated partial fig. 4 above).
Claim 5:  The combination discloses said lid body further having a hole 92 (second securing slot) formed on said circumferential rim surface at a position opposite to said hole 92 (first securing slot), said hole 92 (first securing slot) and said hole 92 (second securing slot) being formed adjacent to said first biasing surface and said second biasing surface respectively (see annotated partial fig. 4 above).
Claim 6:  The combination discloses said handle 18 being elongated in structure and further having a second connecting portion, and further having a hole 90 (second coupling slot) formed on said second connecting portion, said hole 90 (first coupling slot) and said hole 90 (second coupling slot) being positioned corresponding to said hole 92 (first securing slot) and said hole 92 (second securing slot) respectively, said first connecting portion and said second connecting portion constituting two end portions of said handle 18, and being coupled to said lid body through said hole 92 (first securing slot) and said hole 92 (second securing slot) respectively, said hole 90 (first coupling slot) and said hole 90 (second coupling slot) being formed on an inner surface of said handle 18 at said first connecting portion and said second connecting portion respectively (see annotated partial fig. 4 above).
Claim 7:  The combination discloses said secure lid handle arrangement further comprises a second coupling unit comprising a movable shaft 31 (second tubular base member) and a compression spring 32 (second resilient coupler), said movable shaft 31 (second tubular base member) extending between said hole 92 (second securing slot) of said lid body and said hole 90 (second coupling slot) of said handle 18, said movable shaft 31 (second tubular base member) having a second mounting cavity (see annotated partial fig. 4 above and annotated fig. 2 above).
Claim 8:  The combination discloses said compression spring 32 (second resilient coupler) partially extending in said hole 90 (second coupling slot) and being arranged to push said movable shaft 31 (second tubular base member) toward said hole 92 (second securing slot) so as to allow said movable shaft 31 (second tubular base member) to extend between said hole 90 (second coupling slot) and hole 92 (second securing slot) for securely coupling said handle 18 with said lid body (see annotated partial fig. 4 above and annotated fig. 2 above).
Claim 11:  The combination discloses each of said compression spring 32 (first resilient coupler) and said compression spring 32 (second resilient coupler) being configured as a compression spring partially received in said first mounting cavity and said second mounting cavity for exerting a biasing force against said movable shafts 31 (first and second tubular base members) respectively (see annotated partial fig. 4 above and annotated fig. 1 above).
Claim 12:  See claim 1.
Claim 14:  See claim 3.
Claim 15:  See claim 4.
Claim 16:  See claim 5.
Claim 17:  See claim 6.
Claim 18:  See claim 7.
Claim 19:  See claim 8.
Claim 22:  See claim 11.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooks (US 20180362221) further in view of Lee (US 20020094231) as applied to claim 8 above, and further in view of Meier (GB 979443).
Claims 9 and 10:  The combination discloses the claimed invention except for wherein said first and second resilient couplers are configured from deformable material, and have first enlarged portions and first contracted portions extended from said first enlarged portions, a diameter of said first enlarged portions being greater than that of said first contracted portions.
Meier teaches a rubber compression spring 4 (resilient coupler configured from deformable material) and having a first enlarged portion and first contracted portion extended from said first enlarged portion, a diameter of said first enlarged portion being greater than that of said first contracted portion (see annotated fig. below).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the compression springs 32 (first and second resilient couplers) of the combination with rubber compression spring 4 (resilient coupler configured from deformable material), as taught by Meier, in order to provide a spring which is resistant to corrosion.

    PNG
    media_image3.png
    548
    455
    media_image3.png
    Greyscale


Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooks (US 20180362221) further in view of Lee (US 20020094231) as applied to claim 19 above, and further in view of Meier (GB 979443).
Claims 20 and 21:  See claims 9 and 10.

Response to Arguments
The claim objections in paragraphs 3-4 of office action dated 24 November 2021 are withdrawn in light of the amended claims filed 24 March 2022.
The 35 U.S.C. § 112 rejections in paragraphs 5-10 of office action dated 24 November 2021 are withdrawn in light of the amended claims filed 24 March 2022.
Applicant’s arguments, see items 18-21, filed 24 March 2022, with respect to the rejection(s) of the claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US 20020094231).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736